Citation Nr: 1535791	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in March 2015, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. §4.16(b).

Ten percent evaluations are in effect for hypertension, tinnitus, right knee instability, and right knee degenerative joint disease and osteochondroma, and a noncompensable (0 percent) evaluation is in effect for a left hip condition associated with instability.  The combined evaluation is 30 percent.  Prior to April 1, 2011, a 30 percent evaluation was in effect for right knee degenerative joint disease and osteochondroma, a 20 percent evaluation was in effect for right knee posttraumatic instability with degenerative arthritis and 10 percent evaluations were in effect for hypertension, tinnitus, right knee instability.  The combined evaluation was 50 percent.  The schedular requirements for a TDIU have not been met because there has not been at least one disability rated 60 percent disabling or a combined evaluation of 70 percent with at least one disability rated 30 percent disabling.  See 38 C.F.R. § 4.16(a).  The Social Security Administration (SSA) has found the Veteran to be disabled.  While findings from SSA constitute probative evidence with respect to a TDIU claim, they are not dispositive or altogether binding on VA since the agencies have different disability requirements. See Anderson v. Brown, 5 Vet. App. 347, 354 (1993); Collier v. Derwinski, 1 Vet. App. 413 (1991).  

The record shows that the Veteran has a high school education and that he performed physical labor for a furniture company.  May 2015 VA examiners felt that his orthopedic disabilities limit his ability to perform physical labor.  In June 2015 the Veteran wrote that two VA treating physicians stated that he is unemployable due to his conditions and medication he takes for them.  The Board notes that the Veteran is competent to report on a medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, there is an indication that the Veteran's service-connected disabilities preclude gainful employment.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

VA treatment records to June 2010 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from June 2010 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of the service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claim, to specifically include statements from VA treating providers that he identified above, on the impact of the service-connected disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.  

3.  Obtain VA treatment records from June 2010 to the present.

4.  Consider whether to refer the Veteran's claim of entitlement to a TDIU to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  38 C.F.R. § 4.16(b).

5.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




